Citation Nr: 1430857	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  06-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1958 to September 1978, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for December 4, 2007, at the Nashville RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2013), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can proceed to appellate review.  

In November 2011, the Board denied the benefits on appeal.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court), and, in August 2013, the Court issued a Memorandum Decision that vacated the Board's November 2011 decision and remanded the case back to the Board for further action consistent with the instructions provided in the Memorandum Decision.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's bilateral foot and right knee disorders are related to his active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral foot disorder are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disorder are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he has bilateral foot and right knee disorders that were caused by events in active service.  Specifically, he avers that his feet and right knee were originally injured in service because he was a paratrooper with more than 60 jumps over a 14-year period, and that actual combat further aggravated his foot disorder.  He also contends that his foot disorder was caused or aggravated by his service-connected diabetes mellitus or coronary artery disease.  

Service treatment records are negative for any complaints of or treatment for foot or right knee injuries.

A post-service Army hospital record dated in September 1985 reveals that the Veteran was seen for pain in his right knee.  He reported that pain above the right knee began four days earlier.  On physical examination, slight swelling was noted with warmth and tenderness above the right knee and no joint effusion.  He was prescribed use of an Ace bandage, ice compresses, and a pain reliever. 

In July 1991, the Veteran was diagnosed with plantar fasciitis of the right foot, a right medial collateral ligament strain, and pes cavus. 

A March 1997 Army hospital record revealed the Veteran had seen civilian podiatrists in the past without a diagnosis and had no X-ray studies.  He complained of pain above the arches and not at the bottom of his feet.  It was noted that arch supports made his foot pain worse.  Examination was normal and the clinician specifically noted that there was no plantar fasciitis by location. 

A May 2004 Army hospital clinic record revealed the Veteran was seen for complaints of knee pain, off and on, and an assessment of degenerative joint disease was noted.

In September 2005, a nurse practitioner at an Army hospital clinic diagnosed plantar fasciitis and wrote that chronic problems with the back, neck, and legs throughout the Veteran's medical history could be caused by his paratrooper duties during active service.

The Veteran was afforded a VA examination in June 2010.  The VA examiner diagnosed moderate, chronic bilateral venous insufficiency of both feet, perhaps due to cardiac or vascular causes.  The VA examiner did not provide an opinion whether the diagnosed bilateral venous insufficiency of the feet was related to the Veteran's period of service because he stated there was no current impairment or disability of the feet.

With regard to examination of the right knee in June 2010, an x-ray study showed slight degenerative changes.  The examiner diagnosed mild, chronic degenerative changes of the right knee with no functional impairment.  The examiner declined to provide a medical opinion on whether any degenerative changes to the right knee were related to the Veteran's period of military service because he stated there was no current clinical or radiological diagnosis of the right knee and no current impairment or disability of the right knee.

In October 2011, after reviewing the file, a VA orthopedic surgeon, Dr. W.C.B., opined that it was at least as likely as not that any impairment or disability of the feet, diagnosed as bilateral venous insufficiency in June 2010, was not connected with military service.  Further, Dr. W.C.B. was of the opinion that it was at least as likely as not that the Veteran's service-connected diabetes mellitus did not aggravate or permanently worsen his foot disorder.  The medical expert stated that he based these opinions on the fact that, besides his history as an infantry paratrooper with 60 jumps and two tours of duty in Vietnam, the Veteran's service treatment records did not show any injury to the feet during his 20 years of active duty.  Dr. W.C.B. conceded that the Veteran's lay evidence was credible that an infantry paratrooper could injure his feet in service, but stated that his review of the claims file failed to disclose any supporting medical evidence that would link the Veteran's current foot complaints with any combat or other active duty service injuries.

Next, Dr. W.C.B. again noted that the Veteran's lay evidence of an in-service injury to the right knee was credible in view of his participation as a combat infantry paratrooper, and that his history of service-connected degenerative joint disease of the left knee and degenerative disc disease of the cervical spine also provided proof of the trauma that occurred with paratrooper activities.  However, as with the feet, Dr. W.C.B. stated that his review of the claims file failed to find any supporting medical evidence of a nexus of injury of the right knee associated with military service.  He opined that it was at least as likely as not that the Veteran's current right knee impairment was not the result of his period of active duty service.  

In the August 2013 Memorandum Decision, the Court found that the June 2010 VA examination and October 2011 VHA opinion upon which the Board relied in denying the benefits on appeal in its November 2011 decision to be inadequate.  

VA has already obtained two opinions in this case.  Further evaluation or proceedings of this issue, likely requiring a remand of this case and further delays in the adjudication of this case, do not serve the interests of the Veteran or the VA.  Rather than expend additional VA resources and further delay this case, the Board will afford reasonable doubt in favor of the Veteran and finds that service connection in this case is warranted.

With the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral foot and right knee disabilities are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
  

ORDER

Service connection for a bilateral foot disorder is granted.  

Service connection for a right knee disorder is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


